Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 216/2022 has been entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Richard Wesorick, Attorney for Applicants, on 2/24/2022.
The entire language of Claims 36 and 37 is to be replaced by the following language:
36. (Previously Presented) The system of claim 28, further comprising calculating one of a Head Impact Power parameter, a weighted principle component score, a strain energy, and a cumulative strain damage measure.

37. (Previously Presented) The system of claim 28, further comprising one of a peak pressure, a principal strain, a sheer stress, and a product of a strain and a strain rate.


Terminal Disclaimer
The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9149227 B2 has been reviewed and is accepted 2/17/2022.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks dated 2/16/2022 with respect to Claim 28 have been fully considered and are persuasive.  The rejection of this claim has been withdrawn. 

Allowable Subject Matter
Claims 28-29 and 32-46 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 28 is allowed because the closest prior art, Shipps, Schiebler, Ikeuchi, Zumpano, Leon, Meythaler, and Waddy, either singularly or in combination, fail to anticipate or render obvious calculate a second acceleration at another location in a center of gravity of a head of a user based on the first acceleration and a relative position of the sensor location and the another location center of gravity, in combination with all other limitations in the claim as claimed and defined by applicant.

Claim 41 is allowed because the closest prior art, Shipps, Schiebler, Ikeuchi, Zumpano, Leon, Meythaler, and Waddy, either singularly or in combination, fail to anticipate or render obvious to calculate an acceleration at the location of interest as a linear combination of a linear acceleration at the sensor position and a cross-product of angular acceleration with a relative position between the sensor position and the location of interest, in combination with all other limitations in the claim as claimed and defined by applicant.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863